Citation Nr: 0531228	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
Wichita, Kansas.  In August 2001 the RO denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In September 2003 the Board remanded 
this appeal to the RO for further development.  After the 
requested development was completed the RO again denied 
service connection for PTSD.  


FINDING OF FACT

The veteran's purported PTSD stressors to include combat are 
uncorroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran served from June 1966 to April 1970.  According 
to personnel records he was in Vietnam from April 1969 to 
April 1970, serving at Naval Support Activity in DaNang.  He 
was awarded the Navy Unit Commendation Ribbon, Vietnam 
Service Medal and Republic of Vietnam Campaign Medal.  He 
asserts that his PTSD is related to his service in Vietnam, 
where he states he served on an LCM-8 "Mike Boat" #817 
escorting cargo ships up and down the Cua Viet River.  He 
further asserts the boat came under fire from the shore 
frequently, that the enemy frequently shelled his base in 
DaNang.  See VA Form 21-4138 received by the VA in October 
2002.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2004), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has made it clear that, where a claimed stressor is alleged 
to have occurred during combat, VA must make a specific 
finding as to whether or not the claimant was involved in 
combat.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  VA is not required to accept a claimant's 
assertions that he/she was engaged in combat but, in arriving 
at its findings of fact, the credibility of the testimony and 
statements of record must be addressed.  Cohen, 10 Vet. App. 
at 145-46.

VA has made substantive revisions to 38 C.F.R. § 3.304(f), 
which is the regulatory provision governing the type(s) of 
evidence required to establish service connection for PTSD.  
See 64 Fed. Reg. 32807-32808 (June 18, 1999).  In pertinent 
part, this provision holds that a claimant's testimony alone 
may establish the occurrence of the claimed in-service 
stressor if consistent with the circumstances, conditions, or 
hardships of his/her service.  However, this provision is 
only applicable once a claimant has established that he/she 
engaged in combat with the enemy.  The previous version of 
38 C.F.R. § 3.304(f) was less favorable to a claimant as it 
required verification by service department evidence or an 
award such as the Purple Heart, Combat Infantryman Badge or 
similar combat citation.  38 C.F.R. § 3.304(f) (1998).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 
18, 1999).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI.

The veteran bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to: the 
appellant's contentions; the appellant's service medical 
records; the veteran's service personnel records; a VA 
General Medical examination report dated in April 2001; a VA 
PTSD examination report dated in May 2001; and numerous VA 
hospital reports and progress notes.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the veteran's claim for service connection for PTSD.

The veteran's service medical records include no complaint, 
diagnosis, or treatment of PTSD or any other psychological 
disorder.

The May 2001 VA PTSD examination report showed that the 
examiner diagnosed the veteran with bipolar disorder, mixed 
phase, depressed, with episodic psychotic states; post-
traumatic stress disorder (PTSD), rule out psychotic states; 
and alcohol dependence.  It ruled out schizoaffective 
disorder, bipolar type.  The veteran's post-service medical 
records also include numerous VA progress notes and hospital 
reports that contain diagnoses of PTSD.

The veteran has therefore presented a diagnosis of PTSD 
which, for the purposes of this appeal, the Board presumes, 
without deciding, to conform to DSM-IV requirements.  See 
38 C.F.R. §§ 3.304(f); 4.125(a) (2004); See also VA PTSD 
examination report from May 2001 and VA Primary Care progress 
note from Dr. Win from March 2005.  However, the Board must 
assess the credibility of all the evidence, including the 
medical evidence.  "Just because a physician or other health 
professional accepted the appellant's description of his 
[military] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

The issue presented in this case concerns whether the veteran 
was actually exposed to any stressors supporting his PTSD 
diagnosis.  In this instance, the veteran's discharge form 
(DD 214) does not show that he received an award that would 
establish his involvement in combat.  The Board notes that 
the veteran received a Navy Unit Commendation Ribbon, a 
Vietnam Service Medal, and a Republic of Vietnam Campaign 
Medal.  These medals do not establish combat involvement.  
The veteran's service personnel records also contain no 
evidence that the veteran participated in combat.  VA 
contacted the Navy and USASCRUR in April 2001 in an attempt 
to confirm the veteran's stressors.  A USASCRUR reply letter 
received in February 2005 stated that USASCRUR coordinated 
its research with the Naval Historical Center at the 
Washington Navy Yard in an attempt to verify the veteran's 
stress incidents.  Archivists at the center stated that 
Landing Craft Mechanized (LCM) histories were not submitted 
to the historical center.  As a result, they were unable to 
locate documentation verifying that an LCM-8 # 817 was used 
on the Cua Viet River or that it was involved in Operation 
Keystone in Vietnam.  However, they did know that numerous 
LCMs were used in Riverine Operations in Vietnam.  This 
statement alone, however, does not show that the veteran's 
LCM-8 #817 ever came under fire, or that the veteran 
participated in combat.  There is absolutely nothing in the 
record to suggest that the veteran was involved in Riverine 
Operations.  The Board must therefore find that the veteran 
did not engage in combat with the enemy.  

The Board must now look to whether there is any "Credible 
supporting evidence" of a stressor in the service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Initially, the Board notes that the veteran has alleged 
specific stressors, including seeing the bodies of street 
children in a ditch and killing a Chinese sniper.  See 
Statement in Support of Claim dated in December 2004.  
However, there is no other evidence corroborating these 
stressors.  USASCRUR was unable to verify these stressors and 
there are no "buddy statements" associated with the claims 
file that show the veteran was exposed to stressors.  

The Board finds that the veteran has not provided any 
"credible supporting evidence" to verify his alleged 
stressors.  The Board must therefore find that PTSD is not 
shown to have its origins in his military service and his 
claim must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
April 2001 and July 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  It is noted that the crucial element in this case is 
the stressor verification and the veteran has provided 
information relative thereto.

With respect to element (4), the Board notes that the AMC's 
July 2004 letter contained a specific request that the 
appellant send any evidence in his possession that pertains 
to his claim to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a May 2002 
statement of the case (SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records and attempting to 
obtain his service personnel records.  He has been afforded 
VA examinations.  He has not referred to any other pertinent 
evidence that he wanted VA to obtain.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Also, the Board has determined that the veteran's claim for 
service connection for PTSD may be fully and fairly 
adjudicated on the current record.  The veteran has provided 
information concerning his alleged stressors and VA has 
attempted to verify those stressors; however, the claim has 
been denied because the veteran's stressors have not been 
verified.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


